Citation Nr: 9911749	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for dislocation of the 
right shoulder, status post Magnuson-Stack arthroplasty, with 
avascular necrosis of the right humeral head, currently 
assigned a 40 percent evaluation.  

2.  Entitlement to an increased rating for rotator cuff 
injury of the left shoulder with dislocation, status post 
Bankart repair, currently assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1986 to March 
1989.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
New Orleans, Louisiana, Regional Office (RO), which 
"confirmed" a "30" percent evaluation for dislocation of 
the right shoulder, status post Magnuson-Stack arthroplasty, 
with avascular necrosis of the right humeral head; and a 20 
percent evaluation for rotator cuff injury of the left 
shoulder with dislocation, status post Bankart repair.

In that regard, it is noted that by rating action of February 
1996, a "40" percent rating was assigned for the right 
shoulder pathology.  The veteran was informed of the increase 
to 40 percent, appears to have been paid at that rate, and 
does not appear to ever have been reduced.  The statement of 
the case that was promulgated in conjunction with this appeal 
lists the rating as 40 percent.  As such, the Board has so 
listed the issue on the title page.


REMAND

In an October 1998 Substantive Appeal, appellant checked off 
a box therein indicating that he wanted a "BVA hearing at a 
local VA office before a Member, or Members, of the BVA" 
(i.e., a "Travel Board hearing").  Thereafter, in March 
1999, the RO certified the appeal to the Board.  However, 
there is no documentation presently in the claims folder that 
such hearing was actually scheduled, or that the request was 
withdrawn in writing.  Since "Travel Board hearings" are 
scheduled by the RO (See 38 C.F.R. § 20.704(a) (1998)), the 
Board is herein remanding the case for that purpose, in order 
to satisfy procedural due process concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing, and provide appellant and his 
representative notice thereof.  However, 
if prior to the date of the hearing, 
appellant decides that he does not want a 
personal hearing but instead wants 
appellate review of the case based upon 
the evidence of record, he may withdraw 
the hearing request in writing in 
accordance with 38 C.F.R. § 20.704(e) 
(1998).  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


